Citation Nr: 0602660	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether prior to his death the veteran filed a claim of 
entitlement to service connection for Type II diabetes as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant's attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from November 1967 to November 
1970, which included service in the Republic of Vietnam.  He 
died on May [redacted], 1995.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2003 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been received to reopen a claim for service 
connection for the cause of the veteran's death and from a 
determination by the RO in July 2004 that prior to his death 
the veteran did not file a claim of entitlement to service 
connection for 
Type II diabetes as a result of exposure to herbicides.

A decision by the Board dated January 9, 1998, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  That decision is final.  
See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).  In June 
2003 and thereafter, the appellant submitted additional 
evidence in an attempt to reopen her claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal on that issue ensued.  

The Board notes that a hearing at the RO before the 
undersigned Veterans Law Judge which had been requested by 
the appellant was scheduled for July 18, 2005.  The appellant 
did not appear for the scheduled hearing.  Her representative 
appeared, withdrew the appellant's request to testify, and 
presented oral argument in support of her appeal.  A 
transcript of the proceedings on July 18, 2005, is of record.  

FINDINGS OF FACT

1.  A decision by the Board dated January 9, 1998, denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  Additional evidence received since January 1998, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death and does not raise a reasonable 
possibility of substantiating the claim.

3.  Prior to his death the veteran did not file a claim of 
entitlement to service connection for Type II diabetes as a 
result of exposure to herbicides   


CONCLUSIONS OF LAW

1.  A decision by the Board dated January 9, 1998, which 
denied entitlement to service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7104(b) (West 2002 
& Supp. 2005).

2.  Additional evidence received concerning the cause of the 
veteran's death since January 1998 is not new and material, 
and the claim of entitlement to service connection for the 
cause of the veteran's death is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

3.  There is no credible or competent evidence of record that 
prior to his death the veteran filed a claim of entitlement 
to service connection for Type II diabetes as a result of 
exposure to herbicides.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.151, 3.155 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) which is necessary 
to substantiate the claim; (2) which VA will seek to provide; 
(3) which the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession which pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, a VCAA 
notice letter furnished by the RO to the appellant in 
September 2003 informed her of the evidence needed to reopen 
and substantiate her claim for service connection for the 
cause of the veteran's death, of the evidence which VA had 
obtained, and of the evidence which she was expected to 
obtain and submit.  The RO's letter advised the appellant 
that it was her responsibility to support her claim with 
appropriate evidence and to make sure that VA received any 
relevant records of private physicians who had treated the 
veteran.  This VCAA notice letter satisfied the first three 
elements of notice discussed by the Court in Pelegrini.  
Although the RO did not explicitly request that the appellant 
provide any evidence in her possession she thought was 
relevant to her claim for service connection for the cause of 
the veteran's death, it did, as noted above, advise her that 
it was her ultimate responsibility to reopen and support her 
claim with appropriate evidence such that any deficiency in 
the wording of the notice was a harmless error.  In light of 
the foregoing, the Board finds that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the appellant's attempt to reopen her claim, 
and the Board also finds that the timing of the VCAA was not 
in any way prejudicial to the appellant, because she and her 
representative have had ample opportunity to obtain and 
submit additional evidence concerning the cause of the 
veteran's death.  The Board concludes that VA has 
satisfactorily fulfilled the duty to notify pursuant to the 
VCAA and its implementing regulations.  See Mayfield, supra.  
    
VA has also fulfilled the duty to assist with regard to the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.  VA has afforded the 
appellant an opportunity to identify existing additional 
evidence which may be relevant to her attempt to reopen the 
claim for service connection for the cause of the veteran's 
death.  The appellant and her representative have submitted 
additional evidence to VA on their own in an attempt to 
reopen the claim which was the subject of a prior final 
disallowance.  They have not requested that VA assist in 
obtaining additional evidence.  Therefore, the Board finds 
that further assistance is not required with regard to the 
issue of whether new and material evidence has been received 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and that 
issue is ready for appellate review.

With regard to the issue of whether prior to his death the 
veteran filed a claim of entitlement to service connection 
for Type II diabetes as a result of exposure to herbicides, 
the facts are not in dispute.  That is to say, there is no 
dispute as to which claim forms and other documents the 
veteran filed with VA prior to his death, and there is no 
dispute that all such papers are associated with the other 
evidence in the veteran's claims file.  VA's General Counsel 
has held that, under 38 U.S.C.A. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim or to assist a claimant in 
developing evidence to substantiate a claim where undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  In the instant case, 
for reasons and bases set forth below, the Board has found 
that the claim forms and other documents which the veteran 
filed with VA prior to his death did not contain any claim of 
entitlement to service connection for Type II diabetes as a 
result of exposure to herbicides.  Therefore, undisputed 
facts render the appellant ineligible for a finding that the 
veteran prior to his death filed a claim of entitlement to 
service connection for Type II diabetes as a result of 
exposure to herbicides, and so the Board finds that, under 
the holding of VAOPGCPREC 
5-2004, there is no duty on VA's part under the provisions of 
the VCAA and its implementing regulations to further notify 
or assist the appellant with regard to the issue of whether 
prior to his death the veteran filed a claim of entitlement 
to service connection for Type II diabetes as a result of 
exposure to herbicides.   




I. Legal Criteria

Service Connection For Cause of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Direct Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Presumptive Service Connection For Malignant Tumors As 
Chronic Disease 

Specified chronic diseases, to include malignant tumors, may 
be presumed to have been incurred in service when the disease 
is manifested to a compensable degree within one year of the 
veteran's separation from active service, provided that the 
rebuttable presumptions in 38 C.F.R. § 3.307 are satisfied.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) 
(2005).   



Presumptive Service Connection For Disease Associated With 
Exposure to Herbicide Agents

If a veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases include soft-tissue sarcoma, a term which is 
defined in Note (1) to 38 C.F.R. § 3.309(e) to include adult 
fibrosarcoma and other forms of the disease.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  

38 C.F.R. § 3.307(a)(6) (iii) (2005) provides that a veteran 
who served in the Republic of Vietnam from January 1962 to 
May 1975 [such as the veteran in this case] shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during service.

Attempt to Reopen Claim Which Was Subject of Prior Final 
Denial

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

"New evidence" means existing evidence not previously 
submitted to agency decision makers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

Filing A Service Connection Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered a claim for pension; and a 
claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded 
unless the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151(a) (2005).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).  
(Emphasis added.)  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  Rodriguez v. 
West, 189 F.3d 1351, 1353-4 (1999).  The Federal Circuit 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

Claims for Service Connection For Disabilities Associated 
With Exposure To Herbicides By Nehmer Class Members

Following the enactment of Agent Orange legislation in 1984, 
service connection could be established for certain diseases 
manifested to a degree of 10 percent or more during a 
veteran's lifetime if the veteran served in Vietnam during 
the Vietnam era.  The Agent Orange Act of 1991, Pub. L. No. 
102-4, § 2, 105 Stat. 11, 12 (Feb. 6, 1991), gave the 
Secretary the authority to add to the list of diseases 
subject to service connection on a presumptive basis.  That 
list is set forth at 
38 C.F.R. § 3.309(e) (2005).  Type II, or adult-onset, 
diabetes mellitus was added to the list, effective July 9, 
2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  The Federal 
Circuit later held that the effective date of the regulation 
should be May 8, 2001, pursuant to 38 U.S.C.A. § 1116(c)(2) 
(West 2002).  See Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368, 1378 (Fed. Cir. 2002).

This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 
38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114(a) 
(2005).  However, in May 1989, the United States District 
Court for the Northern District of California voided all 
denials of Agent Orange claims based on the regulations that 
became effective on September 25, 1985.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1409 
(N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 32 F. Supp. 2d 
1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2005)).  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include Type II, or adult-onset, 
diabetes mellitus.  Id. at 50,970; 38 C.F.R. § 3.816(b) 
(2005).  The regulation further provides that where a 
"Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and his claim 
for disability compensation "was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease," 
the effective date of the award will be the later of the date 
the claim was received by VA or the date the disability 
arose.  Id. at 50,971; 38 C.F.R. § 3.816(c) (2005) (emphasis 
added). Where the foregoing requirements are not met, the 
regulation provides that the effective date of the award 
"shall be determined in accordance with" 38 C.F.R. 
§§ 3.114 and 3.400.  68 Fed. Reg. 50,966, 50,971 (Aug. 25, 
2003) (codified at 
38 C.F.R. § 3.816(c)(4) (2005)).



A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered herbicide disease, in which VA denied compensation 
for a disease that reasonably may be construed as the same 
covered herbicide disease for which compensation has been 
awarded.

68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (codified at 38 
C.F.R. § 3.816(c)(2) (2005)).

Competent Medical Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent Lay Evidence

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

II. Factual Background and Analysis

A. Attempt To Reopen Claim For Service Connection For Cause 
Of Veteran's Death

The evidence of record at the time of the Board's January 
1998 decision denying entitlement to service connection for 
the cause of the veteran's death included: the veteran's 
service medical records; records of the veteran's post-
service hospitalizations at the VA Medical Center (VAMC) in 
Memphis, Tennessee, in 1981, 1984, 1988, and 1989; the report 
of a VA medical examination in June 1989; the veteran's death 
certificate; and testimony by the appellant at a hearing 
before a Veterans Law Judge in June 1997.

The veteran's death certificate listed cachexia as his 
immediate cause of death and gastric CA [carcinoma], that, is 
cancer of the stomach as the underlying cause of the 
veteran's death.  "Cachexia" is a profound and marked state 
of constitutional disorder; general ill health and 
malnutrition.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 244 (28th ed., 1994).  

The veteran's service medical records were negative for any 
findings or diagnosis of any form of cancer, to include 
stomach cancer, and there was no medical evidence of a 
diagnosis of stomach cancer within one year of the veteran's 
separation from active service in November 1970, so he was 
not entitled to direct service connection for his stomach 
cancer which proved to be fatal or to service connection on a 
presumptive basis for stomach cancer as a chronic disease.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Cancer of the gastrointestinal tract, to include the stomach, 
is not a disease recognized in the applicable VA regulation 
as a disease associated with exposure of veterans with the 
requisite service in Vietnam to herbicides, and so in the 
veteran's  case there was no entitlement to service 
connection for stomach cancer as a result of exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  The Board so found in 
its final January 1998 decision denying the appellant's claim 
for service connection for the cause of the veteran's death.

The record before the Board in January 1998 included the 
appellant's assertion in hearing testimony that the veteran 
had suffered from the disease of soft-tissue sarcoma (a 
disease listed in 38 C.F.R. § 3.309(e) as associated with 
exposure of Vietnam veterans to herbicides) which had onset 
during his active service and which was excised from his left 
leg but had metastasized to his stomach and was the etiology 
of his gastric (stomach) cancer which caused his death.

While the appellant's stated belief that the veteran had 
soft-tissue sarcoma which resulted in his fatal stomach 
cancer may have been sincere, such belief was not borne out 
by a VA hospital summary before the Board in January 1998 
which showed that when, in June 1984, the veteran complained 
of a growth on his left thigh, an excision and biopsy of that 
left thigh growth during VA hospitalization was diagnosed not 
as soft-tissue sarcoma but rather as a lipoma showing fat 
necrosis.  A "lipoma" is a benign, soft, rubbery, 
encapsulated tumor of adipose tissue, usually composed of 
mature fat cells; it generally occurs as a solitary lesion in 
the subcutaneous tissue of the trunk, nucha, or forearms but 
may occur in deeper soft tissues.  See Dorland's at 949.  
"Fat necrosis" is a condition in which the neutral fats in 
the cells of adipose tissue are split into fatty acids and 
glycerol; it usually affects the pancreas and peripancreatic 
fat in acute hemorrhagic pancreatitis.  See Dorland's at 
1104.

Soft-tissue sarcoma was not diagnosed during any of the 
veteran's post-service VA hospitalizations or at the VA 
examination in June 1989.

The evidence before the Board in January 1998 demonstrated 
that the veteran did not die of a disability incurred in or 
aggravated by his active military service, or of a disease 
listed in 38 C.F.R. § 3.309(a) as subject to presumptive 
service connection as a chronic disease which was manifested 
to a compensable degree within one year of the veteran's 
separation from service, or of a disease associated with 
exposure of a Vietnam veteran to herbicide agents.  On these 
bases, the Board's January 1998 decision denied entitlement 
to service connection for the cause of the veteran's death.

The evidence added to the record since January 1998 on this 
issue includes VA treatment records of the veteran dated in 
the years 1988 and 1994, private treatment records in the 
years 1994 and 1995 and a statement of unknown authorship 
concerning "adult fibrosarcoma", which was an attachment to 
the appellant's substantive appeal received in August 2004.

Some of this additional evidence is new, in that it was not 
of record at the time of the Board's January 1998 decision, 
but none of the additional evidence received since January 
1998 is material because none of it is probative as to the 
bases of the Board's January 1998 denial of entitlement to 
service connection for the cause of the veteran's death.  The 
VA and private medical records received since January 1998 do 
not contain any medical finding or opinion that the veteran's 
fatal stomach cancer was related to his active service or was 
manifested during the year following his separation from 
service.  Nor do the VA and private medical records received 
since January 1998 contain any medical finding or opinion 
that the veteran had any disease recognized in law as 
associated with exposure of a Vietnam veteran to herbicides, 
such as soft-tissue sarcoma, which contributed to his death 
from stomach cancer.  The statement of unknown authorship 
concerning adult fibrosarcoma contained no information or 
medical opinion specific to the veteran's case.  

In sum, the evidence added to the record since January 1998 
does not include any competent medical evidence or any 
competent lay evidence in support of the claim for service 
connection for the cause of the veteran's death, and so the 
Board must conclude that the additional evidence, which is 
not new and material, does not warrant the reopening of the 
appellant's claim for that benefit.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2005).  

B. Whether The Veteran Filed A Claim Seeking Service 
Connection For Type II Diabetes Mellitus As A Result of 
Exposure To Herbicides

With regard to the issue of whether prior to his death the 
veteran filed a claim of entitlement to service connection 
for Type II diabetes as a result of exposure to herbicides, 
the Board notes that the RO adjudicated this issue in July 
2004 in response to a Fast Letter sent by the VA Central 
Office Veterans Benefits Administration to VA ROs concerning 
review of Vietnam veterans' claims files to determine whether 
action should be taken in accordance with the Nehmer 
Stipulations and 38 C.F.R. § 3.816.

The record reveals that, in July 1981, the veteran filed a 
claim of entitlement to 
non-service-connected pension benefits on a VA Form 21-526, 
Veteran's Application For Compensation Or Pension.  On that 
claim form, the veteran stated that he was at the time 
hospitalized at the VAMC in Memphis, Tennessee.  A hospital 
summary from that VA medical facility shows that the veteran, 
who had a prior history of hypertension, was diagnosed with 
diabetes mellitus for the first time during hospitalization 
from March 24, 1981, through April 6, 1981.  On the claim 
form filed by the veteran in July 1981, in response to 
question 24, nature of sickness, disease, or injuries for 
which this claim is made and date each began, the veteran 
stated "Diabetes & High Blood Pressure."  However, on the 
claim form, in response to questions 26, 27, and 28, which 
asked for information concerning medical treatment during 
service, the physicians and hospitals which had treated the 
claimant since his discharge from service for the conditions 
listed by the claimant in his answer to question 25, and the 
identity of any persons with knowledge of facts concerning 
such conditions of the veteran, he wrote, in large letters, 
"NSC", that is, non-service-connected.  The Board finds 
that the veteran's statement "NSC" in response to questions 
26, 27, and 28 on the VA Form 21-526 which he filed in July 
1981 clearly indicated that he was making a claim for non-
service-connected pension benefits and that he was not making 
any claims of entitlement to service connection at that time.

In August 1988, the veteran filed another VA Form 21-526, 
Veteran's Application For Compensation Or Pension. On that 
claim form, in response to question 24, nature of sickness, 
disease, or injuries for which this claim is made and date 
each began, the veteran stated as follows: "Agent Orange" 
1968-69  Stom. Cancer   M.Headaches/Hypttention [sic] 1968-69  
Blackouts 1968-69.  On the claim form he filed in August 
1988, the veteran did state that he had received medical 
treatment in service for headaches and blackouts and that he 
had received post-service treatment at the VAMC in Memphis, 
Tennessee, for claimed conditions, including treatment 1980 
to 1988 for "Agent Orange."

Also in August 1988, the veteran filed a VA Form 21-4138, 
Statement In Support Of Claim, on which he stated, "I am re-
opening my claim for SERVICE Connected Compensation due to 
"Agent Orange'.  I was in Vietnam From 1968 to 1969'. 

A rating decision in August 1989, which granted entitlement 
to non-service-connected pension benefits, stated that the 
veteran's claims for service connection for stomach cancer, 
migraine headaches, blackouts, hypertension, and residuals of 
Agent Orange exposure were deferred pending receipt of 
service medical records and instructions from the VA Central 
Office relative to Agent Orange claims.  Thus, the RO 
accepted the veteran's VA Form 21-526 and his VA Form 21-4138 
filed in August 1988 as having asserted claims for service 
connection for stomach cancer, migraine headaches, blackouts, 
hypertension, and residuals of Agent Orange exposure.  

Because the veteran did not identify on the claim form which 
he filed in August 1988 or on the statement in support of 
claim which he filed in August 1988 his diabetes mellitus 
which had been diagnosed in July 1981 as a disease which he 
was claiming to be the result of his presumed exposure in 
Vietnam to herbicides, the Board finds that he did not at 
that time file a formal claim or an informal claim of 
entitlement to service connection for Type II diabetes 
mellitus as a result of exposure to herbicides.  The Board 
emphasizes that, by regulation, a claim for VA benefits must 
identify the benefit sought, see 38 C.F.R. § 3.155(a), and 
the veteran simply did not during his lifetime in any written 
communication to VA identify service connection for Type II 
diabetes mellitus as a result of exposure to herbicides as a 
benefit which he was seeking.

The claims which the veteran filed in July 1981 and in August 
1988 were not claims for service connection for diabetes 
mellitus.  His applications and supporting statements may not 
reasonably be viewed under the standards ordinarily governing 
compensation claims as indicating an intent to apply for 
compensation for diabetes mellitus.

Therefore, the Board must conclude that during his lifetime 
the veteran did not file a claim of entitlement to service 
connection for Type II diabetes mellitus as a result of 
exposure to herbicides.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  









	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appeal on that issue is denied.

The veteran prior to his death not having filed a claim of 
entitlement to service connection for Type II diabetes as a 
result of exposure to herbicides, the appeal on that issue is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


